MERCER, District Judge
(dissenting in part).
I concur in the Court’s opinion insofar as the majority holds that the temporary injunction restraining removal of the molds and requiring that Bargen withdraw his notice of cancellation of the contract was properly issued. The exercise of that power by the trial judge was entirely reasonable and proper for the purpose of maintaining the status quo pending disposition of the litigation.
I am constrained to disagree with the decision of the majority of the court that this case must be reversed and remanded, in part, because the injunction incorporated other documents by reference in violation of Rule 65(d), (Fed. Rules Civ.Proc., 28 U.S.C.A.), notwithstanding the fact that appellant approved the injunction order prior to the time it was entered by the trial court.
I agree that the provisions of the Rule are mandatory, and that, in the particulars noted, the injunction entered by the trial court does not comply therewith. I would agree also that the injunction order should be reversed if the consent element were removed from the case. A brief review of the factual background of the issuance of this injunction reveals, however, that consent is a decisive element to be considered.
After the hearing upon plaintiff’s application for a temporary injunction Judge Tehan indicated that he would enter a decree for the issuance of an injunction in accordance with the prayer of the application. He then instructed plaintiff’s counsel to prepare findings of fact, conclusions of law and a proposed decree for injunction and to make the same available to appellant’s counsel for approval as to form. Appellant’s counsel were allowed 3 days to prepare and present any objections which they might have to the injunction order. The findings, conclusions and proposed decree were submitted' to appellant’s counsel pursuant to that agreement. No objections whatsoever were presented to the court at that time. Instead, counsel endorsed appellant’s approval in writing upon the original papers before the same were submitted to the trial judge for his signature. The preliminary injunction issued by the trial court is in precisely the same form which defendant there approved.
In my opinion, the only issue is the narrow question whether appellant, by his approval of the proposed decree, has waived his right to now assert that the injunction does not comply with the provisions of the Rule. No public policy considerations enter into the picture. The pending case is a private suit. All persons directly affected by the injunction were before the court. I think we must assume that appellant’s approval of the form of the injunction order was given with knowledge of the scope of the order, notwithstánding the incorporation *51therein of other documents by reference. Accordingly, I would hold that appellant consented, not only that the proposed decree embodied the indicated decision of the court and nothing more, but also, that an injunction might issue in the precise language of the decree, notwithstanding the provisions of the Rule to the contrary.
Rule 65(d) merely embodies accepted equitable principle, as theretofore embodied in 38 Stat. 738 (1914), (See Commentaries to Rule 65, 28 U.S.C.A.), that an injunction must specifically describe the acts or practices restrained. That principle, the prior statute, and, now the Rule, do no more than create a right in the party against whom an injunction runs to demand precision of language for his protection. I can conceive of no logical reason why that right might not be waived.
To say that no waiver arises because the Rule is mandatory is to beg the question. The Bill of Rights is mandatory, but essentially every right created thereby for the protection of the individual, which involves no question of power to act, may be waived by inaction or by positive action intelligently pursued,1 unless a declaration of waiver would be unconscionable or would lead to a gross miscarriage of justice. The mandate of the Rule that an injunction may not describe the acts enjoined by reference to other documents, should be construed to have no greater durability than mandatory provisions of the Bill of Rights. Cf., Swift & Co. v. United States, 276 U.S. 311, 327-329, 48 S.Ct. 311, 315, 72 L.Ed. 587.
In the Swift case, which was decided prior to adoption of the Rule, it was contended that an injunction which had been issued in conformity with a stipulation, was void because it was entered without support of any findings of fact and because it was too general in that it restrained defendants, inter alia, from entering into any combination “in restraint of trade or commerce among the several states,” or “using any illegal trade practices of any nature whatsoever in relation to the conduct of any business in which [defendants]” might be engaged. The court characterized each of the asserted errors as an error of decision, merely, which was waived by defendants’ consent to the decree.
I would apply both logic and the principle announced in the Swift case to the decision of this issue and construe appellant’s approval of the proposed decree of the court as a consent to the issuance of an injunction framed in the precise language approved. While it is true that the integrity of the edict of precision in injunctions should be protected by the courts, it is equally as important for the courts to maintain the integrity of consent and approved decrees. We are dealing with neither any substantive question, nor any question of injustice which would shock the conscience and compel correction. What we are dealing with is a question of form alone. The injunction does not set forth with precision the acts and practices restrained, but appellant invited that very lack of precision. I feel that the majority opinion can only lead trial judges to wonder whether they can ever act in accordance with a stipulation of the parties to a suit if an order entered in reliance thereon may be reviewed and reversed by a court of appeals, notwithstanding the fact of the stipulation.
*52It may well be that a part of this injunction is too vague and uncertain to be enforceable, but that is a condition which the parties created by consent and a bridge which we do not now have to cross. The only issue with which we are now concerned is whether appellant has waived his right to demand that there be strict compliance with the Rule.
I am convinced that he has waived that right and I would affirm in toto.

. Every constitutional right which exists for the protection of the individual, and which involves no question of power to act, may bo waived by consent, or, in the case of many rights, by mere failure to assert the right. United States v. Jones, 7 Cir., 177 F.2d 476; Barkman v. Sanford, 5 Cir., 162 F.2d 592, certiorari denied 332 U.S. 816, 68 S.Ct. 155, 92 L.Ed. 393.
See United States v. McIntosh, D.C.D. Va., 2 F.Supp. 244, appeal dismissed 4 Cir., 70 F.2d 507, certiorari denied 293 U.S. 586, 55 S.Ct. 101, 79 L.Ed. 682, holding that failure to make a timely objection was a waiver of the right to demand due process of law and strict compliance with statutory requirements in an eminent domain proceeding.